     Case 2:21-cv-06836-FMO-AGR Document 7 Filed 08/26/21 Page 1 of 4 Page ID #:44



1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11    SPENCER ELDEN,                               )   Case No. CV 21-6836 FMO (AGRx)
                                                   )
12                         Plaintiff,              )
                                                   )
13                  v.                             )    ORDER RE: INITIAL PROCEEDINGS
                                                   )
14    NIRVANA L.L.C., et al.,                      )
                                                   )
15                         Defendants.             )
                                                   )
16
             Pursuant to the court’s authority under Rule 16 of the Federal Rules of Civil Procedure, in
17
      an effort to implement case management procedures that are efficient, to conserve limited judicial
18
      resources, see, e.g., Malone v. U.S. Postal Service, 833 F.2d 128, 129 & 133 (9th Cir. 1987) (In
19
      upholding trial court order requiring parties to provide “a thorough and complete list of each and
20
      every direct question and anticipated response[,]” court stated that “Rule 16 basically enables trial
21
      courts to take steps to improve the efficiency of trials.”) (internal quotation marks omitted), and to
22
      comply with Fed. R. Civ. P. 1’s mandate “to secure the just, speedy, and inexpensive
23
      determination of every action[,]” the court orders as follows:
24
             1. Proofs of Service: All complaints must be served on all parties promptly after filing.
25
      Proofs of service for all defendants must be filed within 93 days of the filing of the case absent a
26
      previously approved extension of time by the court. Plaintiff’s counsel should not expect an order
27
      to show cause to prompt the filing of the proof of service. Plaintiff is hereby put on notice that
28
     Case 2:21-cv-06836-FMO-AGR Document 7 Filed 08/26/21 Page 2 of 4 Page ID #:45



1     failure to file the proof of service within 93 days after the filing of the case shall result in the

2     dismissal of the action and/or the defendant that has not appeared in the case and for which

3     plaintiff has not filed a proof of service. See Fed. R. Civ. P. 4 & 41(b); Link v. Wabash R.R. Co.,

4     370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).

5            2. Requests for Entry of Default: For any defendant who fails to respond to the complaint

6     within the time provided by the Federal Rules of Civil Procedure and for whom no extension has

7     been granted, a request for entry of default must be filed no later than seven (7) days after the

8     time the response to the complaint would have been due. Plaintiff is hereby put on notice that

9     failure to seek entry of default within seven (7) days after the deadline to file a response to the

10    complaint shall result in the dismissal of the action and/or the defendant against whom entry of

11    default should have been sought. See Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct.

12    at 1388. If the proof of service indicates that more than 21 days have elapsed since the service

13    of the complaint and plaintiff has not sought entry of default within seven (7) days after the

14    deadline for defendant to answer, then the action will be dismissed in its entirety and/or as to the

15    defendant named in the proof of service.

16           3. Motions for Default Judgment: Plaintiff shall, no later than seven (7) calendar days after

17    default is entered by the Clerk, file a motion for default judgment against the defaulting

18    defendant(s). The motion for default judgment shall include all types of relief plaintiff seeks, i.e.,

19    damages, injunctive relief and attorney’s fees. Failure to include a request for a particular type

20    of relief shall result in the denial of the relief omitted from the moving papers. At a minimum,

21    plaintiff’s motion shall address: (a) the procedural history of the action, (b) the requirements set

22    forth in Local Rule 55-1; (c) the default judgment factors set forth in Eitel v. McCool, 782 F.2d 1470

23    (9th Cir. 1986); (d) the legal authority that sets out the elements of the causes of action upon

24    which plaintiff seeks default judgment;1 and (e) the legal and factual basis – with specific citations

25    to statutes and case law – for its damages calculations and attorney’s fees claims. The damages

26
        1
27        Plaintiff should consider the number of claims upon which it seeks default judgment. To the
      extent the relief plaintiff seeks can be obtained under one claim, it is not necessary – and may only
28    delay – to seek default judgment as to the other claims in the operative complaint.

                                                        2
     Case 2:21-cv-06836-FMO-AGR Document 7 Filed 08/26/21 Page 3 of 4 Page ID #:46



1     calculations must be supported by detailed, clear, and thorough calculations, and cite to the

2     underlying admissible evidence, such as contracts, spreadsheets, and declarations. Plaintiff’s

3     motion must include the calculations within the text of the memorandum of points and authorities

4     and, if appropriate, include a separate table or chart entitled, “Calculations Summary.”

5            Plaintiff is hereby put on notice that failure to file a motion for default judgment within seven

6     (7) calendar days of entry of default by the Clerk shall result in the dismissal of (1) the action

7     and/or (2) the defendant against whom the motion for default judgment should have been filed.

8     See Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388. Plaintiff also is put on notice

9     that failure of plaintiff’s counsel to attend any hearing set for any motion for default judgment shall

10    result in the dismissal of the action and/or the defendant against whom the motion for default

11    judgment was filed. See id.

12           4. Cases Where at Least One Defendant Has Appeared: In cases where at least one

13    defendant has appeared, and plaintiff does not wish to seek a partial default judgment, plaintiff

14    shall, no later than seven (7) calendar days after the entry of default, file an ex parte application

15    to stay the requirement to file a motion for default judgment pending the resolution of the case as

16    to the defendants that have appeared.

17           5. Notices of Settlement: The court will not accept any notice of settlement and request to

18    vacate case deadlines (“Notice of Settlement”) unless the attorney who signs the Notice of

19    Settlement certifies that the parties: (1) have reached an agreement as to the material terms of

20    the settlement; and (2) intend to be bound by such an agreement. The court will not accept a

21    Notice of Settlement that concerns a provisional settlement, or a settlement that the parties are

22    in the process of consummating. The filing of such a Notice of Settlement shall be deemed

23    stricken pursuant to this Order, and the parties shall comply with all case deadlines and the

24    orders issued by the court. Failure to comply with any court order issued in this case shall result

25    in the imposition of sanctions, including but not limited to, the dismissal of the action for failure to

26    comply with any applicable rules and/or court orders. See Fed. R. Civ. P. 4 & 41(b); Link, 370

27    U.S. at 629-30, 82 S.Ct. at 1388.

28

                                                         3
     Case 2:21-cv-06836-FMO-AGR Document 7 Filed 08/26/21 Page 4 of 4 Page ID #:47



1            6. The requirements and procedures set forth in this Order are intended to significantly

2     reduce the burden placed on the court to constantly prepare and issue orders to show cause for

3     lack of prosecution. With respect to the requirements and matters set forth above, this Order

4     serves as notice to plaintiff and his or her counsel that failure to comply with any of the

5     requirements set forth in this Order shall result in the dismissal of the action in its entirety and/or

6     as to the defendant that is the subject of the proof of service, request for default, etc.

7     Dated this 26th day of August, 2021.

8

9                                                                            /s/
                                                                     Fernando M. Olguin
10                                                                United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
